Exhibit (10)(g)
Executive Severance Agreement
for Senior Officers
Tier I

 



--------------------------------------------------------------------------------



 



Contents

               
 
           
Article 1.
  Establishment, Term, and Purpose     1  
 
           
Article 2.
  Definitions     2  
 
           
Article 3.
  Severance Benefits     7  
 
           
Article 4.
  Other Terminations     12  
 
           
Article 5.
  Noncompetition and Confidentiality     13  
 
           
Article 6.
  Excise Tax Equalization Payment     15  
 
           
Article 7.
  Dispute Resolution and Notice     16  
 
           
Article 8.
  Successors and Assignment     16  
 
           
Article 9.
  Miscellaneous     17  

 



--------------------------------------------------------------------------------



 



Executive Severance Agreement
     THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”) is made, entered into, and
is effective as of                     , 2004 (hereinafter referred to as the
“Effective Date”), by and between,                                         , a
Michigan corporation, (hereinafter referred to as the “Employer”)
and                                           (hereinafter referred to as the
“Executive”).
     WHEREAS, the Board of Directors of CMS Energy Corporation has approved
entering into severance agreements with certain key executives as being
necessary and advisable for the success of CMS Energy Corporation;
     WHEREAS, the Executive is currently employed
at                                         , by the Employer in a key management
position as                                         ;
     WHEREAS, the Board of Directors of CMS Energy Corporation wants to provide
the Executive with a measure of financial security in the event of certain
terminations of employment; and
     WHEREAS, both the Employer and the Executive are desirous that any proposal
involving Change in Control as defined in this Agreement will be considered by
the Executive objectively and with reference only to the business interests of
CMS Energy Corporation and its shareholders.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intended to be legally bound, agree as
follows:
Article 1. Establishment, Term, and Purpose
     This Agreement will commence on the Effective Date and shall continue in
effect for three (3) full years through March           , 2007. However, at the
end of such three (3) year period and, if extended, at the end of each
additional year thereafter, the term of this Agreement shall be extended
automatically for one (1) additional year, unless the Executive delivers written
notice six (6) months prior to the end of such term, or extended term, to the
Committee, stating that the Agreement will not be extended by Executive. In such
case, the Agreement will terminate at the end of the term, or extended term,
then in progress. However, in the event of a Change in Control (as defined in
Section 2.7 herein) of CMS Energy Corporation, the term of this Agreement shall
automatically be extended for two (2) years from the date of the Change in
Control if the current term of the Agreement has less than two (2) full years
remaining until its expiration. If the term of this Agreement is not extended,
the Employer is not obligated to pay any severance benefits under Section 3.2
for a Change in Control that happens after the expiration of the term and is not
obligated to pay any severance benefits under Section 3.3 with respect to any
other termination that happens after the expiration of the term.

 



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized.

  2.1   “Affiliate” shall have the meaning set forth in Rule 12B-2 promulgated
under Section 12 of the Exchange Act.     2.2   “Base Salary” means the greater
of the Executive’s full annual rate of salary, whether or not any portion
thereof is paid on a deferred basis, at: (i) the Effective Date of Termination,
or (ii) at the date of the Change in Control. It does not include any incentive
compensation in any form, bonuses of any type or any other form of monetary or
nonmonetary compensation other than salary.     2.3   “Beneficial Owner” shall
have the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act.     2.4   “Beneficiary” means the persons or
entities designated or deemed designated by the Executive pursuant to
Section 9.5 herein.     2.5   “Board” means the Board of Directors of CMS Energy
Corporation.     2.6   “Cause” shall be determined solely by the Committee in
the exercise of good faith and reasonable judgment, and shall mean the
occurrence of any one or more of the following:

  (a)   The willful and continued failure by the Executive to substantially
perform his or her duties of employment (other than any such failure resulting
from the Executive’s Disability), after a written demand for substantial
performance is delivered to the Executive that specifically identifies the
manner in which the Committee believes that the Executive has not substantially
performed his or her duties, and the Executive has failed to remedy the
situation within a reasonable period of time specified by the Committee which
shall not be less than 30 days; or     (b)   The Executive’s arrest for
committing an act of fraud, embezzlement, theft, or other act constituting a
felony involving moral turpitude; or     (c)   The willful engaging by the
Executive in misconduct materially and demonstrably injurious to CMS Energy
Corporation or its Affiliates, monetarily or otherwise.

However, for purposes of clauses (a) and (c), no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by

 



--------------------------------------------------------------------------------



 



the Executive not in good faith and without reasonable belief that his or her
action or omission was in the best interest of CMS Energy Corporation or its
Affiliates.

  2.7   “Change in Control” means a change in control of CMS Energy Corporation,
and shall be deemed to have occurred upon the first to occur of any of the
following events:

  (a)   Any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing twenty-five percent (25%) or
more of the combined voting power of CMS Energy Corporation’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (c) below; or
    (b)   The following individuals cease for any reason to constitute a
majority of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of CMS Energy Corporation) whose appointment or election
by the Board or nomination for election by CMS Energy Corporation’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or     (c)   The consummation of a merger or
consolidation of CMS Energy Corporation or any direct or indirect subsidiary of
CMS Energy Corporation with any other corporation or other entity, other than:
(i) any such merger or consolidation which involves either CMS Energy
Corporation or any such subsidiary and would result in the voting securities of
CMS Energy Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of CMS Energy Corporation or its Affiliates, at least
sixty percent (60%) of the combined voting power of the voting securities of CMS
Energy Corporation or the surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of CMS Energy Corporation, the entity
surviving such merger or consolidation or, if CMS Energy Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or (ii) a merger or consolidation effected to implement a recapitalization of
CMS Energy Corporation (or similar transaction) in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of

 



--------------------------------------------------------------------------------



 



      securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing twenty-five percent (25%) or
more of the combined voting power of CMS Energy Corporation’s then outstanding
securities; or

  (d)   Either (1) the stockholders of CMS Energy Corporation approve a plan of
complete liquidation or dissolution of CMS Energy Corporation, or (2) there is
consummated an agreement for the sale, transfer or disposition by CMS Energy
Corporation of all or substantially all of CMS Energy Corporation’s assets (or
any transaction having a similar effect). For purposes of clause (d)(2), (i) the
sale, transfer or disposition of a majority of the shares of common stock of
Consumers Energy Company shall constitute a sale, transfer or disposition of
substantially all of the assets of CMS Energy Corporation and (ii) the sale,
transfer or disposition of subsidiaries or affiliates of CMS Energy Corporation,
singly or in combinations, or their assets, only qualifies as a Change in
Control if it satisfies the substantiality test contained in that clause and the
Board of CMS Energy Corporation’s determination in that regard is final. In
addition, for purposes of clause (d)(2), the sale, transfer or disposition of
assets has to be in a transaction or series of transactions closing within six
months after the closing of the first transaction in the series, other than with
an entity in which at least 60% of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six months after
the closing of the first transaction in the series immediately following which
the record holders of the common stock of CMS Energy Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

  2.8   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     2.9   “Committee” means the
Organization and Compensation Committee of the Board of CMS Energy Corporation
or any other committee appointed by the Board of CMS Energy Corporation to
perform the functions of the Organization and Compensation Committee.     2.10  
“Disability” means for all purposes of this Agreement, the incapacity of the
Executive, due to injury, illness, disease, or bodily or mental infirmity, which
causes the Executive not to engage in the performance of a substantial or
material portion of the Executive’s usual duties of employment associated with
such Executive’s position. Such Disability shall be determined based on
competent medical advice.

 



--------------------------------------------------------------------------------



 



  2.11   “Effective Date” means the date of this Agreement as specified in the
opening sentence of this Agreement.     2.12   “Effective Date of Termination”
means the date on which a Qualifying Termination occurs, as provided under
Section 2.17 hereunder, which triggers the payment of Severance Benefits
hereunder.     2.13   “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.     2.14   “Good Reason” exists only on the date of a
Change in Control or during the twenty-four (24) months which follow a Change in
Control and shall mean, without the Executive’s express written consent, the
occurrence of any one or more of the following:

  (a)   The assignment to the Executive of duties materially inconsistent with
the Executive’s position (including status, offices, titles, and reporting
requirements), authority, or responsibilities as in effect on the Effective
Date, or any action by the Employer which results in a diminution of the
Executive’s position, authority, duties, or responsibilities as constituted as
of the Effective Date (excluding an isolated, insubstantial, and inadvertent
action which is remedied by the Employer promptly after receipt of notice
thereof given by the Executive); or     (b)   Reducing the Executive’s Base
Salary; or     (c)   Reducing the Executive’s targeted annual incentive
opportunity; or     (d)   Failing to maintain the Executive’s participation in a
long-term incentive plan in a manner that is consistent with the Executive’s
position, authority, or responsibilities; or     (e)   Failing to maintain the
Executive’s amount of benefits under, or relative level of participation in,
employee benefit or retirement plans, policies, practices, or arrangements of a
material nature available to employees of CMS Energy Corporation and its
Affiliates and in which the Executive participates as of the Effective Date; or
    (f)   A material breach of this Agreement by the Employer which is not
remedied by the Employer within ten (10) business days of receipt of written
notice of such breach delivered by the Executive to the Committee; or     (g)  
Any successor company fails or refuses to assume the obligations owed to
Executive under this Agreement in their entirety, as required by Section 8.1
hereunder; or

 



--------------------------------------------------------------------------------



 



  (h)   The Executive is required to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to a Change in Control except for required
travel on the Employer’s or CMS Energy Corporation’s business to an extent
substantially consistent with the Executive’s prior business travel obligations;
or     (i)   The Executive ceases being an executive officer of a company (other
than by reason of death, Disability or Cause) whose common stock is publicly
owned if immediately prior to the Change in Control the Executive was an
executive officer of a company whose common stock was publicly owned.

For purposes of applying clauses (a) through (i) of this Agreement, the
Executive’s Retirement shall not constitute a waiver of the Executive’s rights
with respect to any circumstance constituting Good Reason, and the Executive’s
continued employment shall not constitute a waiver of the Executive’s rights
with respect to any circumstance constituting Good Reason or constitute
Executive’s consent to the circumstances constituting Good Reason unless
Executive has provided express written consent to the circumstance that would
otherwise constitute Good Reason under this Agreement. Finally, for purposes of
implementing this Agreement, any claim by Executive that Good Reason exists
shall be presumed to be correct unless the Committee determines by clear and
convincing evidence that Good Reason does not exist, which evidence shall be
presented by the person disputing the claim that Good Reason exists.

  2.15   “Notice of Termination” shall be provided for a Qualifying Termination
and shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. The notice shall
provide a specific date on which a Qualifying Termination has occurred and is
effective for purposes of this Agreement.     2.16   “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as provided in
Section 13(d).     2.17   “Qualifying Termination” means:

  (a)   An involuntary termination of the Executive’s employment by the Employer
on the date of a Change in Control or during the twenty-four (24) months which
follow a Change in Control for reasons other than death, Disability, Retirement,
or Cause pursuant to a Notice of Termination delivered to the Executive by the
Employer; or     (b)   A voluntary termination by the Executive for Good Reason
on the date of a Change in Control or during the twenty-four (24) months which
follow a Change in Control pursuant to a Notice of Termination delivered to the
Employer by the Executive.

 



--------------------------------------------------------------------------------



 



  (c)   A termination (not involving death, Disability, Retirement or Cause),
which takes place before the date of a Change in Control or after the first
twenty-four (24) months immediately following a Change in Control, pursuant to a
Notice of Termination delivered to Executive or pursuant to a request that
Executive submit a resignation as an officer. A termination for failure of the
Executive to comply in material respects with CMS Energy’s Code of Conduct and
Statement of Ethics Handbook (June 2003 edition) or other corporate policies, as
the handbook and those documents may be amended from time to time, does not
satisfy the definition of a Qualifying Termination under this clause (c).

  2.18   “Release Date” occurs after the delivery of the Notice of Termination
required by Section 2.15 and means the date on which the release contained in
Exhibit A to this Agreement is first provided to Executive for signature.    
2.19   “Retirement” shall have the meanings ascribed under the terms of the
pension plan applicable to Executive and entitled “Pension Plan for Employees of
Consumers Energy Company,” dated September 1, 2000, as amended, other than under
Section 7 thereof, or under the successor or replacement of such pension plan if
it is then no longer in effect.     2.20   “SERP” shall mean the retirement plan
applicable to Executive and entitled “Supplemental Executive Retirement Plan for
Employees of CMS Energy/Consumers Energy Company,” dated May 1, 1998, as
amended, or under the successor or replacement of such retirement plan if it is
then no longer in effect.     2.21   “Severance Benefits” means the payment of
Change-in-Control Severance Benefits or General Severance Benefits as provided
in Article 3 herein.

Article 3. Severance Benefits

  3.1   Right to Severance Benefits.

  (a)   Change-in-Control Severance Benefits. The Executive shall be entitled to
receive from the Employer Change-in-Control Severance Benefits, as described in
Section 3.2 herein, if a Qualifying Termination of the Executive’s employment
satisfying the definitions contained in Section 2.17(a) or (b) has occurred on
the date of a Change in Control of CMS Energy Corporation or within twenty-four
(24) months immediately following a Change in Control of CMS Energy Corporation.
Further, Executive’s Retirement under the pension plan and SERP shall not
constitute a waiver of the Executive’s rights with respect to receipt of
Change-in-Control Severance Benefits. Nor shall benefits received for Retirement
under the pension plan and SERP (or any replacement or successor plans thereto)
be used as an offset to the level of Change-in-Control Severance Benefits owed
to Executive.

 



--------------------------------------------------------------------------------



 



  (b)   General Severance Benefits. The Executive shall be entitled to receive
from the Employer General Severance Benefits, as described in Section 3.3
herein, if the Executive’s employment is terminated for reasons satisfying the
definition contained in Section 2.17(c) and such termination has occurred either
before a Change of Control of CMS Energy Corporation or during the period that
begins after the expiration of twenty-four (24) months immediately following a
Change in Control of CMS Energy Corporation. Further, Executive’s Retirement
under the pension plan and SERP shall not constitute a waiver of the Executive’s
rights with respect to receipt of General Severance Benefits. Nor shall benefits
received for Retirement under the pension plan and SERP (or any replacement or
successor plans thereto) be used as an offset to the level of General Severance
Benefits owed to Executive.     (c)   No Severance Benefits. Other than in a
situation involving a Retirement, the Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with the Employer ends for
reasons other than a Qualifying Termination.     (d)   General Release. As a
condition precedent to receiving Severance Benefits under Section 3.3 herein,
the Executive shall be obligated to execute and deliver to the Employer on a
timely basis duplicate originals of a general release of claims in the form
included as Exhibit A hereto.     (e)   Waiver and Release. The Executive’s act
of accepting payment of Severance Benefits payable under Section 3.2 of this
Agreement shall constitute and is deemed an express waiver, release and
discharge by Executive of any and all claims for damages or other remedies,
regardless of when they arose or when they are discovered, against CMS Energy
Corporation and its Affiliates arising out of or in any way connected with
Executive’s employment relationship with them or the termination of such
employment relationship except for claims and rights of Executive preserved
under Section 3.2 of this Agreement and applicable rights to indemnification.  
  (f)   No Duplication of Severance Benefits. If the Executive becomes entitled
to Change-in-Control Severance Benefits, the benefits provided for under Section
3.2 hereunder shall be in lieu of all other benefits provided to the Executive
under the provisions of this Agreement including, but not limited to, the
benefits under Section 3.3. Likewise, if the Executive becomes entitled to
General Severance Benefits, the benefits provided under Section 3.3 hereunder
shall be in lieu of all other benefits provided to the Executive under the
provisions of this Agreement including, but not limited to, the benefits under
Section 3.2. If the Executive receives either Change-in-Control Severance
Benefits under Section 3.2 or General Severance Benefits under Section 3.3, any
other severance benefits received by employees not covered by this Agreement to
which the Executive is entitled will be subtracted from the Severance Benefits
paid pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



  3.2   Description of Change-in-Control Severance Benefits. In the event the
Executive becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1(a) herein, the Employer shall provide the Executive with
the following:

  (a)   A lump-sum amount paid within fifteen (15) calendar days following
delivery to the Employer or delivery to the Executive, as applicable, of a
Notice of Termination, equal to the sum of the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and unreimbursed
allowances owed to the Executive through and including the Effective Date of
Termination.     (b)   A lump-sum amount, paid within fifteen (15) calendar days
following delivery to the Employer or delivery to the Executive, as applicable,
of a Notice of Termination, equal to two (2) times the sum of the following:
(A) the Executive’s Base Salary and (B) the greater of the Executive’s:
(i) annual target bonus opportunity in the year in which the Qualifying
Termination occurs or (ii) the actual annual bonus payment paid or due to be
paid the Executive in respect of the year prior to the year in which the
Qualifying Termination occurs.     (c)   A lump-sum amount, paid within fifteen
(15) calendar days following delivery to the Employer or delivery to the
Executive, as applicable, of a Notice of Termination, equal to the Executive’s
then current target bonus opportunity established under the bonus plan in which
the Executive is then participating, for the plan year in which the Qualifying
Termination occurs, adjusted on a pro rata basis for the number of days that
have elapsed to the Effective Date of Termination during the bonus plan year in
which the Qualifying Termination occurs.     (d)   A lump-sum amount, paid
within fifteen (15) calendar days following delivery to the Employer or delivery
to the Executive, as applicable, of a Notice of Termination, equal to one
(1) times the sum of the following: (A) the Executive’s Base Salary and (B) the
greater of the Executive’s: (i) annual target bonus opportunity in the year in
which the Qualifying Termination occurs or (ii) the actual annual bonus payment
paid or due to be paid the Executive in respect of the year prior to the year in
which the Qualifying Termination occurs. Such amount shall be consideration for
the Executive entering into the noncompete agreement as described in
Section 5(a).     (e)   Equivalent payment to Executive in a lump sum amount
within forty-five (45) calendar days following delivery of the Notice of
Termination for continued medical coverage for a period of thirty-six
(36) months. Such equivalent payment shall be computed based on the same
coverage level as in effect for Executive under the general health care plan
available to all employees on the Effective Date of Termination by providing a
lump sum payment of the Employer’s portion of the monthly COBRA premium in
effect on the Effective Date of Termination times thirty-six (36). Nothing
herein amends or provides

 



--------------------------------------------------------------------------------



 



      Executive any rights to health care coverage other than as provided in the
applicable group health care plan. If the Executive has waived coverage under
the applicable group health care plan, no equivalent payment shall be made under
this Agreement.

  (f)   Immediate extension (as allowable by Section 6.10 of Article VI of the
plan entitled “CMS Energy Corporation Performance Incentive Stock Plan,” dated
December 3, 1999, as amended) by one year after the Effective Date of
Termination of the period for Executive to exercise any outstanding stock
options or stock appreciation rights granted by the Committee to Executive
pursuant to said Article VI. Otherwise, the terms of said plan shall govern and
be applied.     (g)   Immediate vesting and distribution to Executive (as
allowable by the second sentence of Section 7.2(h) of Article VII of the plan
entitled “CMS Energy Corporation Performance Incentive Stock Plan,” dated
December 3, 1999, as amended) within forty-five (45) days after delivery of the
Notice of Termination of all outstanding shares of restricted stock previously
awarded to Executive pursuant to said Article VII. For any award of restricted
stock to which there are future performance goals attached, the number of shares
distributed to Executive shall assume that the goals have been achieved in full
and the award fully earned based on target performance without deductions or
additions to the number of shares then held by Executive. For any award of
restricted stock that is tenure based, the number of shares distributed to
Executive shall assume that all requirements with respect to tenure are
satisfied by Executive. Otherwise, the terms of said plan shall govern and be
applied.     (h)   For an Executive included in SERP, the Executive’s retirement
benefits under the SERP will become fully vested as of the Effective Date of
Termination and shall not be subject to further vesting requirements or to any
forfeiture provisions. In addition, said Executive shall be provided the
following: (i) an additional thirty-six (36) months of Preference Service (as
defined in SERP) for purposes of the SERP in accordance with Section III(1) of
SERP, subject, however, to the total of Preference Service plus Accredited
Service being limited to a maximum of thirty-five (35) years under SERP, and
(ii) only the amounts paid to Executive pursuant to clauses (a), (b), (c) and
(d) of this Section 3.2 shall be considered a “severance payment under an
employment agreement” for purposes of computing Final Executive Pay under SERP.
Since the Executive is over the age of 55, the provisions of the last complete
paragraph of Section V(3) of SERP shall not be operative. The enhanced SERP
benefits under this Section 3.2(h) shall be in lieu of any Change-in-Control
enhancements provided for in the SERP.     (i)   For purposes of (1) Retirement,
(2) SERP and (3) benefits not expressly discussed in clauses (a) through (h) of
this Section 3.2, but which are available to the general employee population or
available only to officers and

 



--------------------------------------------------------------------------------



 



      implemented with contracts with third parties, the benefit plan
descriptions covering all employees and the retirement plan and SERP plan
descriptions and contracts with third parties covering officers in place at the
time of the Effective Date of Termination control Executive’s treatment under
those plans and contracts. For any other benefits only available to officers, if
those benefits are not expressly discussed in clauses (a) through (h) of this
Section 3.2, those benefits are terminated for Executive as of the Effective
Date of Termination.

  3.3   Description of General Severance Benefits. In the event the Executive
becomes entitled to receive General Severance Benefits as provided in
Section 3.1(b) herein, the Employer shall provide the Executive with the
following:

  (a)   A lump-sum amount paid within fifteen (15) calendar days following
delivery to the Executive of a Notice of Termination with respect to a
Qualifying Termination as described in Section 2.17 (c) of this Agreement, equal
to the sum of the Executive’s unpaid Base Salary, accrued vacation pay,
unreimbursed business expenses, and unreimbursed allowances owed to the
Executive through and including the Effective Date of Termination.     (b)   An
amount, paid following the Release Date on an installment basis over a period of
twelve (12) months on a twice a month schedule in accordance with the normal
payroll procedures of the Employer, equal to two (2) times the sum of: (A) the
Executive’s Base Salary and (B) the greater of the Executive’s: (i) annual
target bonus opportunity in the year in which the Qualifying Termination occurs
or (ii) the actual annual bonus payment paid or due to be paid the Executive in
respect of the year prior to the year in which the Qualifying Termination
occurs. The first of the twenty-four (24) installment payments called for by
this section shall be made within forty-five (45) days following the Release
Date.     (c)   A lump-sum amount, paid within forty-five (45) calendar days
following the Release Date, equal to the Executive’s then current target bonus
opportunity established under the bonus plan in which the Executive is then
participating, for the plan year in which the Qualifying Termination occurs,
adjusted on a pro rata basis for the number of days that have elapsed to the
Effective Date of Termination during the bonus plan year in which the Qualifying
Termination occurs.     (d)   Equivalent payment to Executive in a lump-sum
amount within forty-five (45) days following the Release Date for continued
medical coverage for a period of twenty-four (24) months. Such equivalent
payment shall be computed based on the same coverage level as in effect for
Executive under the general health care plan available to all employees on the
Effective Date of Termination by providing a lump-sum payment of the Employer’s
portion of the monthly COBRA premium in effect on the Effective Date of
Termination times

 



--------------------------------------------------------------------------------



 



      twenty-four (24). Nothing herein amends or provides Executive any rights
to health care coverage other than as provided in the applicable group health
care plan. If the Executive has waived coverage under the applicable group
health care plan, no equivalent payment shall be made under this Agreement.

  (e)   Outstanding stock options and stock appreciation rights previously
granted by the Committee to Executive pursuant to Article VI of the plan
entitled “CMS Energy Corporation Performance Incentive Stock Plan,” dated
December 3, 1999, as amended, shall be treated as a “termination of employment”
in accordance with Section 6.10 of Article VI, provided however that Employee
will not be eligible to seek or receive from the Committee any extensions of the
period for their exercise. For outstanding shares of restricted stock held by
Executive, they shall be forfeited to CMS Energy Corporation in accordance with
the provisions of the first sentence of Section 7.2(h) of Article VII of said
plan.) For purposes of (1) Retirement, (2) SERP and (3) benefits not expressly
discussed in clauses (a) through (d) of this Section 3.3, but which are
available to the general employee population or available only to officers and
implemented with contracts with third parties, the benefit plan descriptions
covering all employees and the retirement plan and SERP plan descriptions and
contracts with third parties covering officers in place at the time of the
Effective Date of Termination control Executive’s treatment under those plans
and contracts. For any other benefits only available to officers, if those
benefits are not expressly discussed in clauses (a) through (d) of this
Section 3.3, those benefits are terminated for Executive as of the Effective
Date of Termination.

Article 4. Other Terminations

  4.1   Termination for Disability. If the Executive’s employment is terminated
with the Employer due to Disability, the Executive’s benefits shall be
determined in accordance with the Employer’s retirement, insurance, and other
applicable plans and programs then in effect.     4.2   Termination for
Retirement or Death. If the Executive’s employment with the Employer is
terminated by reason of his Retirement or death, the Executive’s benefits shall
be determined in accordance with the Employer’s retirement and SERP plans,
survivor’s benefits, insurance, and other applicable programs then in effect.  
  4.3   Termination for Cause or by Employer or the Executive for Other Than
Good Reason. If the Executive’s employment is terminated either: (a) by the
Employer for Cause as defined in Section 2.6 of this Agreement; or
(b) voluntarily by the Executive for reasons other than those specified in
Section 2.14 herein, or (c) by the Employer for the reasons stated in the last
sentence of Section 2.17(c) of this Agreement, the Employer shall pay the
Executive the sum of any unpaid Base

 



--------------------------------------------------------------------------------



 



      Salary, accrued vacation, unreimbursed business expenses and unreimbursed
allowances owed to the Executive through the effective date of termination. The
terms of the benefit plan descriptions, compensation plan descriptions and
contracts with third parties covering officers shall control the disposition to
Executive and timing of all other amounts to which the Executive may be
entitled, and neither the Employer nor CMS Energy Corporation nor any of its
Affiliates shall have any further obligations to the Executive thereunder as a
result of the existence of this Agreement. No other severance benefits of any
type shall be made available to Executive. Notwithstanding the above, if the
Executive’s employment terminates pursuant to this Section 4.3, the Executive
shall be bound by the provisions contained in Article 5(a), 5(b), 5(c), 5(d),
and 5(e) hereof.

  4.4   Notice of Termination. Any termination of the Executive’s employment in
accordance with Section 4.3 of this Agreement shall be communicated by Notice of
Termination delivered to the other party, which shall include a specific date on
which the termination has occurred and is effective.

Article 5. Noncompetition and Confidentiality
     In the event the Executive becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:

  (a)   Noncompetition. During the term of employment and for a period of twelve
(12) months after the Effective Date of Termination, the Executive shall not:
(i) directly or indirectly act in concert or conspire with any person employed
by CMS Energy Corporation or any of its Affiliates in order to engage in or
prepare to engage in or to have a financial or other interest in any business
which is a Direct Competitor (as defined below); or (ii) serve as an employee,
agent, partner, shareholder, director or consultant for, or in any other
capacity participate, engage, or have a financial or other interest in any
business which is a Direct Competitor (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to two percent (2%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Exchange Act.        
For purposes of this Agreement, the term “Direct Competitor” shall mean any
person or entity engaged in the business of selling electric power or natural
gas at retail within the State of Michigan.         The Committee also reserves
the right to designate, prior to the termination date specified in a Notice of
Termination, any Person that it believes, in good faith, is a significant
competitive threat to CMS Energy Corporation or its Affiliates.     (b)  
Confidentiality. The Employer has advised the Executive and the Executive

 



--------------------------------------------------------------------------------



 



      acknowledges that it is the policy of CMS Energy Corporation and its
Affiliates to maintain as secret and confidential all Protected Information (as
defined below), and that Protected Information has been and will be developed at
substantial cost and effort to CMS Energy Corporation and its Affiliates. The
Executive shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person, firm, corporation, association, or other entity
(other than as may be required in the regular course of the Executive’s
employment), nor use in any manner, either during the term of employment or
after termination, for any reason, any Protected Information, or cause any such
information of CMS Energy Corporation and its Affiliates to enter the public
domain.         For purposes of this Agreement, “Protected Information” means
trade secrets, confidential and proprietary business information of CMS Energy
Corporation and its Affiliates and any other information of CMS Energy
Corporation and its Affiliates, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by CMS Energy
Corporation and its Affiliates and their agents or employees, including the
Executive; provided, however, that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
CMS Energy Corporation or its Affiliates or lawfully obtained from third parties
who are not bound by a confidentiality agreement with CMS Energy Corporation or
its Affiliates, is not Protected Information. Notwithstanding the foregoing,
nothing in this subsection is to be construed as prohibiting Executive from
freely providing information to a state or federal agency, legislative body or
one of its committees or a court with jurisdiction when Executive is requested
or required to do so by such entity.

  (c)   Nonsolicitation. During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Executive shall
not: (i) employ or retain or solicit for employment or arrange to have any other
person, firm, or other entity employ or retain or solicit for employment or
otherwise participate in the employment or retention of any person who is an
employee or consultant of CMS Energy Corporation or its Affiliates; or
(ii) solicit suppliers or customers of CMS Energy Corporation or its Affiliates
or induce any such person to terminate their relationship with them.     (d)  
Cooperation. Executive agrees to fully and unconditionally cooperate with CMS
Energy Corporation and its Affiliates and their attorneys in connection with any
and all lawsuits, claims, investigations, or similar proceedings that have been
or could be asserted at any time arising out of or related in any way to
Executive’s employment or activities on behalf of CMS Energy Corporation and its
Affiliates.     (e)   Nondisparagement. At all times, the Executive agrees not
to disparage CMS Energy Corporation or its Affiliates or otherwise make comments
harmful to their reputations. While receiving any payments pursuant to this
Agreement,

 



--------------------------------------------------------------------------------



 



      Executive further agrees not to testify or act in any capacity as a paid
or unpaid expert witness, advisor or consultant on behalf of any person,
individual, partnership, firm, corporation or any other person or entity that
has or may have any claim, demand, action, suit, cause of action, or judgment
against CMS Energy Corporation or its Affiliates, or from agreeing to do so
after the payments under this Agreement have ceased. Further, CMS Energy
Corporation and its Affiliates agree not to disparage Executive or otherwise
make comments harmful to Executive’s reputation. Notwithstanding the foregoing,
nothing in this Section prohibits Executive or representatives of CMS Energy
Corporation or its Affiliates from testifying truthfully under oath in any
judicial, administrative or legislative proceedings or in any arbitration,
mediation or other similar proceedings.

Article 6. Excise Tax Equalization Payment

  6.1   Excise Tax Equalization Payment. In the event that the Executive becomes
entitled to Severance Benefits or any other payment or benefit under this
Agreement, or under any other agreement, plan or arrangement for which Executive
is eligible with (1) the Employer, (2) any Person whose actions result in a
Change in Control, or (3) CMS Energy Corporation or any of its Affiliates (all
of such payments and benefits collectively referred to as the “Total Payments”),
and if all or any part of the Total Payments will be subject to the tax (the
“Excise Tax”) imposed by Sections 280G and 4999 of the Code (or any similar tax
that may hereafter be imposed), the Employer shall pay to the Executive in cash
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive after deduction of any Excise Tax upon the Total Payments and
any federal, state, and local income tax, penalties, interest, and Excise Tax
upon the Gross-Up Payment provided for by this Section 6.1 (including FICA and
FUTA), shall be equal to the Total Payments. Such payment shall be made by the
Employer to the Executive within forty-five (45) calendar days following the
Effective Date of Termination.         For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the Effective Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

 



--------------------------------------------------------------------------------



 



  6.2   Subsequent Recalculation. In the event the Internal Revenue Service
adjusts the computation under Section 6.1 herein so that the Executive did not
receive the greatest net benefit, the Employer shall reimburse the Executive for
the full amount necessary to make the Executive whole, plus interest on the
reimbursed amount at 120% of the rate provided in section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay the Employer within thirty (30) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive) to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in section 1274(b)(2)(B) of the Code.

Article 7. Dispute Resolution and Notice

  7.1   Dispute Resolution. Any dispute or controversy between the parties
arising under or in connection with this Agreement shall be settled by final and
binding arbitration after first being submitted in writing to the Committee for
attempted resolution. If that does not result in mutually agreeable resolution,
the arbitration proceeding shall be conducted before a single arbitrator
selected by the parties to be conducted in Jackson, Michigan. The arbitration
will be conducted in accordance with the rules of the American Arbitration
Association then in effect and be finished within ninety (90) days after the
selection of the arbitrator. The arbitrator shall not have authority to fashion
a remedy that includes consequential, exemplary or punitive damages of any type
whatsoever, and the arbitrator is hereby prohibited from awarding injunctive
relief of any kind, whether mandatory or prohibitory. Judgment may be entered on
the award of the arbitrators in any court having competent jurisdiction. The
parties shall share equally the cost of the arbitrator and of conducting the
arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures.     7.2   Notice. Any
notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and sent by registered or certified mail to the
Executive at the last address he or she has filed in writing with the Employer
or, in the case of the Employer, at One Energy Plaza, Jackson, Michigan 49201,
Attention: Corporate Secretary. Notices, requests, demands or other
communications may also be delivered by messenger, courier service or other
electronic means and are sufficient if actually received by the party for whom
it is intended.

 



--------------------------------------------------------------------------------



 



     Article 8. Successors and Assignment

  8.1   Successors. Any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to the business of CMS Energy Corporation or
purchaser of all or substantially all of the assets of CMS Energy Corporation
shall be required to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place. Failure to obtain such assumption
and agreement prior to the effectiveness of any such succession or asset sale
shall entitle the Executive to the Change-in-Control Severance Benefits
specified in Section 3.2 of this Agreement. The effective date of the succession
or the sale shall be deemed the date of delivery to Executive of the Notice of
Termination for purposes of administering Section 3.2. Regardless of whether
such agreement is executed, this Agreement shall be binding upon any successor
in accordance with the operation of law.     8.2   Assignment by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
shall be paid to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.

Article 9. Miscellaneous

  9.1   Employment Status. The employment of the Executive by the Employer is
“at will” and may be terminated by either the Executive or the Employer at any
time, subject to applicable law. Further, Executive has no right to be an
officer of CMS Energy Corporation or any of its Affiliates and serves as an
officer entirely at the discretion of the Board.     9.2   Entire Agreement.
This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto, with respect to the subject matter hereof,
and constitutes the entire agreement of the parties with respect thereto.
Without limiting the generality of the foregoing sentence, this Agreement
completely supersedes, cancels, voids and renders of no further force and effect
any and all employment agreements, change in control agreements, and other
similar agreements, communications, representations, promises, covenants and
arrangements, whether oral or written, between the Employer and Executive and
between the Executive and CMS Energy Corporation or any of its Affiliates that
may have taken place or been executed prior to the Effective Date of this
Agreement and which may address the subject matters contained herein, including
but not by way of limitation Employment Agreement between CMS Energy Corporation
and Executive dated the 13th day of March, 2000.

 



--------------------------------------------------------------------------------



 



  9.3   Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.     9.4   Tax Withholding. The Employer may
withhold from any benefits payable under this Agreement any authorized
deductions and all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.     9.5  
Beneficiaries. The Executive may designate one (1) or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
on a form provided by the Employer. The Executive may make or change such
designation at any time.     9.6   Payment Obligation Absolute. Except as
provided in the last sentence of this paragraph, the Employer’s and CMS Energy
Corporation’s obligations to make the payments and provide the benefits to
Executive specified herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Employer, CMS Energy
Corporation or any of its Affiliates may have against the Executive or anyone
else. All amounts payable by the Employer hereunder shall be paid without notice
or demand. Each and every payment made hereunder by the Employer shall be final,
but subject to the provisions of the next sentence. If the Executive should seek
to bypass arbitration and litigate about this Agreement or the subject matters
addressed herein in a state or federal court, Executive agrees (i) at least
10 days prior to filing in court to tender back to the Employer all cash
consideration paid to Executive under this Agreement prior thereto and (ii) any
payments due Executive under this Agreement after said tender shall be suspended
until said litigation is finally resolved.         The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and the obtaining of
any such other employment shall in no event effect any reduction of the
Employer’s obligations to make the payments and arrangements required to be made
under this Agreement.     9.7   Contractual Rights to Benefits. Subject to
approval and ratification by the Committee, this Agreement establishes and vests
in the Executive a contractual right to the benefits to which he or she is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Employer to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.     9.8
  Modification. This Agreement shall not be varied, altered, modified, canceled,
changed, or in any way amended except by mutual agreement of the parties in a

 



--------------------------------------------------------------------------------



 



      written instrument executed by the parties hereto or their legal
representatives.

  9.9   Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures transmitted via
facsimile shall be regarded by the parties as original signatures.     9.10  
Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to its conflicts of laws
principles.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of
this          day of                                         , 2004.

                           
 
              EXECUTIVE:          
 
                         
By:
              Signature:    
 
 
 
       
 
 
 
                         
Its:
              Printed Name:      
 
 
 
           
 
 

 



--------------------------------------------------------------------------------



 



Addendum to the Executive Severance Agreement for Senior Officers.
Whereas the Board of Directors of CMS Energy Corporation approved entering into
severance agreements with certain key employees; and
Whereas                                          and the Executive have entered
into an Executive Severance Agreement (the “Agreement”)
dated                      , 2004 pursuant to that authority; and
Whereas the Agreement requires that any modification or alteration may only be
made by mutual agreement of the parties in a written instrument executed by the
parties or their legal representatives; and
Whereas the parties mutually agree to modify the Agreement to comply with
Internal Revenue Code Section 409A (“Code Section 409A”) under the short term
deferral rules.
Now Therefore the parties agree to modify the Executive Severance Agreement to
comply with the requirements of Section 409A to qualify as a short term deferral
by making the following changes to the Agreement:

I.   Section 2.14 “Good Reason” is modified as follows:

“Good Reason” exists only on the date of a Change in Control or during the
twenty-four (24) months which follow a Change in Control and shall mean, without
the Executive’s express written consent, the occurrence of any one or more of
the following:

  (a)   The assignment to the Executive of duties materially inconsistent with
the Executive’s position (including status, offices, titles, and reporting
requirements), authority, or responsibilities as in effect on the Effective
Date, or any action by the Employer which results in a material diminution of
the Executive’s position, authority, duties, or responsibilities as constituted
as of the Effective Date (excluding an isolated, insubstantial, and inadvertent
action which is remedied by the Employer promptly after receipt of notice
thereof given by the Executive); or     (b)   Materially reducing the
Executive’s Base Salary; or     (c)   Materially reducing the Executive’s
targeted annual incentive opportunity; or     (d)   A material failure to
maintain the Executive’s participation in a long-term incentive plan in a manner
that is consistent with the Executive’s position, authority, or
responsibilities; or

 



--------------------------------------------------------------------------------



 



  (e)   A material failure to maintain the Executive’s amount of benefits under,
or relative level of participation in, employee benefit or retirement plans,
policies, practices, or arrangements of a material nature available to employees
of CMS Energy Corporation and its Affiliates and in which the Executive
participates as of the date of a Change in Control, provided however that any
such change must result in a material negative change to the employee in the
employment relationship; or     (f)   A material breach of this Agreement by the
Employer which is not remedied by the Employer after receipt of written notice
of such breach delivered by the Executive to the Committee; or     (g)   Any
successor company fails or refuses to assume the obligations owed to Executive
under this Agreement in their entirety, as required by Section 8.1 hereunder; or
    (h)   The Executive is required to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to a Change in Control except for required
travel on the Employer’s or CMS Energy Corporation’s business to an extent
substantially consistent with the Executive’s prior business travel obligations.

For purposes of applying clauses (a) through (h) of this Agreement, the
Executive’s Retirement shall not constitute a waiver of the Executive’s rights
with respect to any circumstance constituting Good Reason, and the Executive’s
continued employment shall not constitute a waiver of the Executive’s rights
with respect to any circumstance constituting Good Reason or constitute
Executive’s consent to the circumstances constituting Good Reason unless
Executive has provided express written consent to the circumstance that would
otherwise constitute Good Reason under this Agreement. Notwithstanding the
above, the Executive must provide notice to the Employer of the existence of
Good Reason not more than 90 days after the initial existence of the
circumstance that constitutes Good Reason as set forth above and provide a
period of 30 days for the Employer to remedy the circumstance giving rise to
Good Reason and thus not have to pay the Change in control severance benefits as
provided for under Section 3.2. All provisions and interpretations relating to
good Reason are to be applied consistent with Section 409A and the applicable
Treasury regulations at Section 1.409A-1(n)(2) or its successor.

II.   Section 2.15 “Notice of Termination” shall be amended to add the following
sentences at the end:

Notwithstanding the above, the date of the Qualifying Termination will be the
date the Executive experiences a separation from service from the Employer, as
that term is defined under Section 409A and any applicable regulations. Such
Notice of Termination when provided by the Executive for Good Reason as set
forth in Section 2.14 (after the expiration of the 90 day notice and 30 day cure
period described in Section 2.14) shall be

 



--------------------------------------------------------------------------------



 



    consistent with the requirements of Section 409A and applicable
requirements. For all other Qualifying Terminations, the Notice shall be
provided not more than 10 days after the date of the separation from service
with the Employer as that term is defined under Section 409A and any applicable
regulations.   III.   Section 2.18 “Release Date” shall add the following
sentence at the end:       In no event will a Release Date be a date that is
more than 15 days following a separation from service as that term is defined
under IRC Section 409A and any applicable regulations.   IV.   Section 3.1(d)
General Release is modified to require a general release be submitted with in
45 days as follows:

  (d)   General Release. As a condition precedent to receiving Severance
Benefits under Section 3.3 herein, the Executive shall be obligated to execute
and deliver to the Employer on a timely basis, but not more than 45 days after
the Release Date, duplicate originals of a general release of claims in the form
included as Exhibit A hereto.

V.   Section 3.2(c) is modified to add the following sentence at the end:      
To the extent, if any, the Executive has elected to defer any bonus under the
applicable bonus plan, any payments due under this provisions corresponding to
the amount of the deferral shall be paid in accordance with the payment terms
elected by the Executive under the plan wherein the bonus is deferred.   VI.  
Section 3.3(b) is modified to add the following sentence at the end:      
Notwithstanding anything in the foregoing to the contrary, the final installment
will be paid no later than March 10 of the year following the year in which the
Qualifying Termination occurs, and such final installment will include the value
of all remaining installments under this provision.   VII.   Section 3.3(c) is
modified to add the following sentence at the end: To the extent, if any, the
Executive has elected to defer any bonus under the applicable bonus plan, any
payments due under this provisions corresponding to the amount of the deferral
shall be paid in accordance with the payment terms elected by the Executive
under the plan wherein the bonus is deferred.   VIII.   Section 6.1 shall be
modified to change the final sentence of the first paragraph to read as follows:

 



--------------------------------------------------------------------------------



 



    Such payment shall be made by the Employer to the Executive by the end of
the taxable year of the Executive next following the taxable year in which the
Executive remits the related taxes.   IX.   Section 6.2 shall be modified to add
the following as the second sentence:       Any such reimbursement shall be paid
to the Executive by the end of the taxable year of the Executive next following
the taxable year in which the Executive remits the related taxes.   X.   The
final sentence of the first paragraph of Section 9.6 Payment Obligation Absolute
shall be amended to read as follows:       If the Executive should seek to
bypass arbitration and litigate about this Agreement or the subject matters
addressed herein in a state or federal court, subject to the requirements of
Section 409A, to the extent applicable, Executive agrees (i) at least 10 days
prior to filing in court to tender back to the Employer all cash consideration
paid to Executive under this Agreement prior thereto and (ii) any payments due
Executive under this Agreement after said tender shall be suspended until said
litigation is finally resolved.

     
Accepted by                                         :
  Accepted by Executive:
 
   
 
   
 
 
 
 
   
 
   
Date:                                         
  Date:                                         

 



--------------------------------------------------------------------------------



 



Executive Severance Agreement
for Senior Officers

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXECUTIVE
SEVERANCE AGREEMENT,
Page 1 of 4
GENERAL RELEASE AGREEMENT
This General Release Agreement (“Agreement”), made as of the
                     day of ___, 20 ___, pursuant to Michigan law, among
                                                             (the “Executive”),
an individual, and CONSUMERS ENERGY COMPANY, a Michigan corporation (the
“Employer”) is a general release of claims against Employer, CMS Energy
Corporation and all of their subsidiaries and affiliates (collectively the “CMS
Companies”).
WHEREAS, Executive is eligible for the receipt of General Severance Benefits
under an Executive Severance Agreement, dated as of March                     ,
2004 between Executive and Employer, provided that Executive first executes and
delivers to Employer a prescribed form of general release attached as Exhibit A
to said Executive Severance Agreement;
WHEREAS, terms used in this Agreement that are also used and defined in the
aforementioned Executive Severance Agreement shall have the same definition in
this Agreement if not separately and differently defined herein, such terms
being recognizable by initial caps; and
WHEREAS, this General Release Agreement satisfies the condition for receipt of
Severance Benefits under Section 3.3 of the Executive Severance Agreement:
NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Executive and Employer agree as follows:
1. CESSATION OF EMPLOYMENT
Executive agrees that his or her employment as an employee and officer from all
CMS Companies was fully and completely terminated effective as of
                                        , 20 ___, the date specified as the date
of Qualifying Termination in the Notice of Termination required by the
aforementioned Executive Severance Agreement. Further, Executive waives any
right to object to such termination.
2. MONETARY AND OTHER CONSIDERATION
In consideration for the releases and the other covenants in this Agreement,
Executive agrees and reaffirms that the only monetary and other consideration to
which he or she is entitled due to the termination of employment is that
provided to Executive pursuant to the aforementioned Executive Severance
Agreement. The parties hereto agree that ninety-five percent of the General
Severance Benefits received by Executive pursuant to the aforementioned
Executive

 



--------------------------------------------------------------------------------



 



Severance Agreement shall be consideration for the General Release and Discharge
by Executive (see Section 4), and five percent of the total amount shall be
consideration for the Release of Age Discrimination Claims by Employee (see
Section 5).
3. RETURN OF COMPANY PROPERTY
By signing this Agreement, Executive represents and warrants that he or she has
returned to Employer all of its property and all the property of any of the CMS
Companies which Executive had in his or her possession.
4. GENERAL RELEASE AND DISCHARGE BY EXECUTIVE
In consideration of the payments and commitments made by Employer to the
Executive (described in Section 2 above), the Executive on his or her own
behalf, and his or her descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Employer, CMS Energy Corporation, and
all of their subsidiaries and affiliates, past and present, and each of them as
well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as “Releasees,” with respect to and from any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which the Executive now owns or holds or has at any
time heretofore owned or held as against said Releasees, arising out of or in
any way connected with the Executive’s employment relationship with Employer or
the Releasees, or the Executive’s termination of employment or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted prior to the date of this Agreement, including but not limited to,
claims based on any express or implied contract of employment which may have
been alleged to exist between Employer, the Releasees and the Executive, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq, as amended, the
Civil Rights Act of 1991, P. L. 102-1 66, the Elliott-Larsen Civil Rights Act,
MCLA §37.2101, et seq, the Rehabilitation Act of 1973, 29 U.S.C. §701, et seq,
as amended, the Americans with Disabilities Act of 1990, 42 U.S.C. §12206, et
seq, as amended, or the Persons with Disabilities Civil Rights Act, MCLA
§37.1101, et seq, as amended, or any other federal, state or local law, rule,
regulation or ordinance, and claims for severance pay, sick leave, holiday pay,
and any other fringe benefit provided to Executive by Employer or Releasees
except for those rights preserved by Section 3.3(e) of the aforementioned
Executive Severance Agreement. Nothing in this Agreement is intended to, nor do
the Executive and Employer, waive the right to enforce the aforementioned
Executive Severance Agreement.

 



--------------------------------------------------------------------------------



 



5. RELEASE OF AGE DISCRIMINATION CLAIMS BY EXECUTIVE
In consideration for the consideration described in Section 3 above, Employer
and the Executive further agree that this Agreement releases and discharges
Employer and the Releasees from each, every and all liability to the Executive
for any damage to person or property whatsoever, whether now known or unknown,
apparent or not yet discovered, foreseen or unforeseen, developed or
undeveloped, resulting or to result from claims of age discrimination occurring
prior to the date of this Agreement under the Age Discrimination in Employment
Act of 1967 (“ADEA”), 29 U.S.C. §621, et seq, as amended by the Older Workers
Benefit Protection Act of 1990. The Executive specifically acknowledges for
purposes of this provision that: (1) the Executive has been advised by Employer
to consult with an attorney prior to signing this release under the Age
Discrimination in Employment Act, as amended; (2) the Executive has been given
21 days to consider the release; and (3) the Executive may revoke this Agreement
within 7 days of signing this Agreement. In the event of such a revocation, the
Executive will repay to Employer all funds already received under the
aforementioned Executive Severance Agreement and waive his or her rights to
receive any additional funds under that agreement. Such a revocation, to be
effective, must be in writing and either (i) postmarked within 7 days of
execution of this Agreement and addressed to the attention of John F. Drake, CMS
Energy Corporation, at One Energy Plaza, Jackson, Michigan 49201, or (ii) hand
delivered to John F. Drake within 7 days of execution of this Agreement.
Executive understands that if revocation is made by mail, mailing by certified
mail, return receipt requested, is recommended to show proof of mailing. IF
EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE END OF THE 21 DAY PERIOD, EXECUTIVE
CERTIFIES THAT THE EXECUTIVE KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE
AGREEMENT AFTER CONSIDERING IT LESS THAN 21 DAYS AND HIS OR HER DECISION TO DO
SO WAS NOT INDUCED BY EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO
WITHDRAW OR ALTER THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE
AFOREMENTIONED EXECUTIVE SEVERANCE AGREEMENT PRIOR TO THE EXPIRATION OF THE 21
DAY TIME PERIOD. The release provided for in this Section 5 shall not be
effective or enforceable until after the revocation period has passed.
6. GOVERNING LAW AND SEVERABILITY OF INVALID PROVISIONS
This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles.
Further, if any provision of this Agreement is held invalid, the invalidity
shall not affect other provisions or applications of the Agreement, which can be
given effect without the invalid provisions or applications, and to this end the
provisions of this Agreement are declared to be severable.
7. FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE

 



--------------------------------------------------------------------------------



 



In entering this Agreement, Employer and the Executive represent that they have
had the opportunity to consult with attorneys of their own choice, that Employer
and the Executive have read the terms of this Agreement and that those terms are
fully understood and voluntarily accepted by them. The parties further represent
that this Agreement contains the entire Agreement between the parties and that
neither party has made any promise, inducement or agreement not herein
expressed.
8. ARBITRATION
The parties agree that any disputes between them relating to the formation,
breach, interpretation and application of this Agreement and not settled by the
parties shall be submitted to final and binding arbitration in accordance with
the provisions of Article 7 of the aforementioned Executive Severance Agreement
after first being submitted to the Committee for attempted resolution.
9. MODIFICATION
This Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended except by mutual agreement of the parties in a written
instrument executed by the parties hereto or their legal representatives.
10. COUNTERPARTS
This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures.
Signed as of this ___ day of                     , 20___.

                  Executive:    

            CONSUMERS ENERGY COMPANY
      By:                        

 